Duckworth, Chief Justice.
The undisputed evidence disclosing that the sale under the power contained in the security deed was held on the first Tuesday in January after proper advertisement, and that the mistakes in the dates of the deed which is sought to be reformed in the cross-action were the result of typographical errors overlooked by the parties, the court did not err in ordering reformation of the deed, as prayed in the cross-action, and in denying the prayers for cancellation. See Code §§ 37-205, 37-212, 37-215; W. P. Brown & Sons Lumber Co. v. Echols, 200 Ga. 284 (36 S. E. 2d 762); Mulkey v. Spicer, 202 Ga. 592 (43 S. E. 2d 661). The court did not err in denying the motion for new trial.

Judgment affirmed.


All the Justices concur.